                   Case 1:16-cr-00281-PGG Document 970 Filed 03/19/21 Page 1 of 1


Courtney Morphet

From:                GREEN BRANDON (56400054)

Sent Date:           Friday, March 19, 2021 12:53 PM

To:                  courtney.morphet@friedfrank.com

Subject:             Notice of Intent


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------X
UNITED STATES OF AMERICA,
                          Plaintiff,                               Case No. 16 Cr. 120--001 (PGG)

           - against -                              NOTICE OF INTENT TO REPLY TO GOVERNMENTS
                                                    OPPOSITION TO MR. GREEN'S RECUSAL PLEADING(S)

BRANDON GREEN , et al ,
                         Defendant, Pro se.
------------------------------------------------X

     PLEASE TAKE NOTICE that, under Local Criminal Rules for the Southern District of New York, Local Rule
49.1 (c), THE DEFENDANT, Brandon Green, Pro Se, will be filing his Reply to the Government's Opposition to
his Affidavit and Motion to Recues previously filed in this matter.

     Local Rule 49.1, which governs the Service and Filing of Motion Papers in this District Court, states, in
pertinent part, that: Unless otherwise provided by statute or rule, or unless otherwise ordered by the Court in a
Judge's Individual Practices or in a direction in a particular case, upon any motion, the papers shall be served
and filed as follows:

        ....

      (c) Any reply papers shall be filed and served within seven (7) days after service of the opposing papers.

Local Rule 49.1(c).

      Late last night - Thursday, March 18, 2021 - the Government filed their papers opposing Mr. Green's recent
Affidavit and Motion to Recuse; therefore, Mr. Green, in accordance with the above-stated Local Rule, will be
filing his Reply to that Opposition. Moreover, Mr. Green avers that he's filing his Reply in Good-Faith.

EXECUTED On this 19TH day of March, 2021.

                                                                           Respectfully Submitted,

                                                                           _______/S/_____________________
                                                                           Brandon Green Reg. # 56400-054
                                                                           Defendant, Pro Se
                                                                           MDC - Brooklyn
                                                                           P.O. Box 329002
                                                                           Brooklyn, New York 11232

cc: The Attorney Steven Witzel, Stand-by Counsel;
Office of U.S. Attorney, SDNY (forwarded via Stand-by Counsel)




                                                Page 1   of 1                                             3/19/2021
